Exhibit 10.2

SECURITY AGREEMENT

This SECURITY AGREEMENT, dated as of March 15, 2017 (as may be amended or
restated from time to time, this “Agreement”), is by and among CareDx, Inc., a
Delaware corporation (the “Company”), any Subsidiaries of the Company that now
or at anytime hereafter agree to guarantee the Company’s obligations under the
Debentures and/or any documents or instruments associated therewith (such
Subsidiaries, the “Guarantors” and together with the Company, the “Debtors”),
the holders of the Company’s 9.5% Original Issue Discount Senior Secured
Debentures due February 28, 2020, in the original aggregate principal amount of
$27,780,000 (collectively, the “Debentures”) that are signatories hereto, their
endorsees, transferees and assigns (the “Purchasers”), and JGB Collateral, LLC,
a Delaware limited liability company, in its capacity as agent for the
Purchasers (“Agent” and collectively with the Purchasers, the “Secured
Parties”).

W I T N E S S E T H:

WHEREAS, pursuant to the Purchase Agreement (as defined in the Debentures), the
Purchasers have severally agreed to extend the loans to the Company evidenced by
the Debentures; and

WHEREAS, in order to induce the Purchasers to extend the loans evidenced by the
Debentures, each Debtor has agreed to execute and deliver to the Secured Parties
this Agreement and to grant the Agent, on behalf of the Secured Parties, a
security interest in certain property of such Debtor to secure the prompt
payment, performance and discharge in full of all of the Company’s obligations
under the Debentures and other Transaction Documents and the Guarantors’
obligations under the Guarantee (as defined below).

NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

1. Certain Definitions. As used in this Agreement, the following terms shall
have the meanings set forth in this Section 1. Terms used but not otherwise
defined in this Agreement that are defined in Article 9 of the UCC (such as
“account”, “chattel paper”, “commercial tort claim”, “deposit account”,
“document”, “equipment”, “fixtures”, “general intangibles”, “goods”,
“instruments”, “inventory”, “investment property”, “letter-of-credit rights”,
“proceeds” and “supporting obligations”) shall have the respective meanings
given such terms in Article 9 of the UCC. Terms used herein but not otherwise
defined in this Agreement or in the UCC shall have the respective meanings given
such terms in the Purchase Agreement.

(a) “CFC” means a Person that is a controlled foreign corporation under
Section 957 of the Internal Revenue Code of 1986.

(b) “Collateral” means all personal property of the Debtors, whether presently
owned or existing or hereafter acquired or coming into existence, wherever
situated, and all additions and accessions thereto and all substitutions and
replacements thereof, and all proceeds, products and accounts thereof,
including, without limitation, all proceeds from the sale or transfer of the
Collateral and of insurance covering the same and of any tort



--------------------------------------------------------------------------------

claims in connection therewith, and all dividends, interest, cash, notes,
securities, equity interests or other property at any time and from time to time
acquired, receivable or otherwise distributed in respect of, or in exchange for,
any or all of the Pledged Securities (as defined below), but excluding, in any
event, any Excluded Collateral:

(i) All goods, including, without limitation, (A) all machinery, equipment,
computers, motor vehicles, trucks, tanks, boats, ships, appliances, furniture,
special and general tools, fixtures, test and quality control devices and other
equipment of every kind and nature and wherever situated, together with all
documents of title and documents representing the same, all additions and
accessions thereto, replacements therefor, all parts therefor, and all
substitutes for any of the foregoing and all other items used and useful in
connection with any Debtor’s businesses and all improvements thereto; and
(B) all inventory;

(ii) All contract rights and other general intangibles, including, without
limitation, all partnership interests, membership interests, stock or other
securities, rights under any of the Organizational Documents, agreements related
to the Pledged Securities, licenses, distribution and other agreements, computer
software (whether “off-the-shelf”, licensed from any third party or developed by
any Debtor), computer software development rights, leases, franchises, customer
lists, quality control procedures, grants and rights, goodwill, Intellectual
Property and income tax refunds;

(iii) All accounts, together with all instruments, all documents of title
representing any of the foregoing, all rights in any merchandising, goods,
equipment, motor vehicles and trucks which any of the same may represent, and
all right, title, security and guaranties with respect to each account,
including any right of stoppage in transit;

(iv) All documents, letter-of-credit rights, instruments and chattel paper;

(v) All commercial tort claims;

(vi) All deposit accounts and all cash (whether or not deposited in such deposit
accounts), other than (a) payroll accounts, payroll tax accounts or employee
wage and benefit accounts, provided that the funds on deposit in such accounts
shall at no time exceed the actual payroll, payroll taxes and other employee
wage and benefit payments then owing by such Debtor for the immediately
succeeding payroll period and (b) deposit and securities accounts (including
securities entitlements and related assets) with balances or assets that do not
exceed $250,000 in the aggregate for all such accounts at any time;

(vii) All investment property;

(viii) All supporting obligations;



--------------------------------------------------------------------------------

(ix) All files, records, books of account, business papers, and computer
programs; and

(x) The products and proceeds of all of the foregoing Collateral set forth in
clauses (i)-(ix) above.

Without limiting the generality of the foregoing, the “Collateral” shall include
all investment property and general intangibles respecting ownership and/or
other equity interests in each Guarantor, including, without limitation, the
shares of capital stock and the other equity interests listed on Schedule H
hereto (as the same may be modified from time to time pursuant to the terms
hereof), and any other shares of capital stock and/or other equity interests of
any other direct or indirect subsidiary of any Debtor obtained in the future,
and, in each case, all certificates representing such shares and/or equity
interests and, in each case, all rights, options, warrants, stock, other
securities and/or equity interests that may hereafter be received, receivable or
distributed in respect of, or exchanged for, any of the foregoing and all rights
arising under or in connection with the Pledged Securities, including, but not
limited to, all dividends, interest and cash.

Notwithstanding the foregoing, nothing herein shall be deemed to constitute an
assignment of any asset which, in the event of an assignment, becomes void by
operation of applicable law or the assignment of which is otherwise prohibited
by applicable law (in each case to the extent that such applicable law is not
overridden by Sections 9-406, 9-407 and/or 9-408 of the UCC or other similar
applicable law); provided, however, that to the extent permitted by applicable
law and solely to the extent doing so does not void or invalidate such asset,
this Agreement shall create a valid security interest in such asset and, to the
extent permitted by applicable law, this Agreement shall create a valid security
interest in the proceeds of such asset.

(c) “Excluded Collateral” means (i) any property of a Debtor the creation of a
security interest in which would be prohibited by or not be effective under
applicable law or would violate or result in a default under any agreement or
instrument in effect on the date hereof between such Debtor and any Person
without the waiver of such default or violation by any Person; provided that
upon the ineffectiveness, lapse, or termination of such law or terms or the
obtainment of such consents or waivers, such property shall cease to constitute
Excluded Collateral, (ii) motor vehicles and other assets subject to
certificates of title, (iii) the Excluded Contracts, and (iv) any United States
intent-to-use trademark application unless and until an Amendment to Allege Use
or a verified Statement of Use is filed and accepted by the United States Patent
and Trademark Office with respect to such intent-to-use trademark application.

(d) “Excluded Contracts” means any contract or contractual obligation that
prohibits, or requires the consent of any person other than any Debtor which
cannot be obtained through commercially reasonable efforts as a condition to,
the creation by such Debtor of a lien on any right, title or interest in such
contract or contractual obligation.



--------------------------------------------------------------------------------

(e) “Guarantee” shall mean a subsidiary guarantee in a form acceptable to the
Purchasers, under which the Guarantors thereto jointly and severally agree to
guarantee and act as surety for payment of the Debentures and the other
Obligations.

(f) “Intellectual Property” means the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, (ii) all letters patent of
the United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (iii) all trademarks, trade names, corporate
names, trade dress, service marks, logos, domain names and other source or
business identifiers, and all goodwill associated therewith, now existing or
hereafter adopted or acquired, all registrations and recordings thereof, and all
applications in connection therewith, whether in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country or any political subdivision thereof, or
otherwise, and all common law rights related thereto, (iv) all trade secrets
arising under the laws of the United States, any other country or any political
subdivision thereof, (v) all rights to obtain any reissues, renewals or
extensions of the foregoing, (vi) all licenses for any of the foregoing, and
(vii) all causes of action for infringement of the foregoing.

(g) “Majority in Interest” means, at any time of determination, the majority in
interest (based on then-outstanding principal amounts of Debentures at the time
of such determination) of the Purchasers.

(h) “Necessary Endorsement” means undated stock powers endorsed in blank or
other proper instruments of assignment duly executed and such other instruments
or documents as the Agent may reasonably request.

(i) “Obligations” means all of the liabilities and obligations (primary,
secondary, direct, contingent, sole, joint or several) due or to become due, or
that are now or may be hereafter contracted or acquired, or owing to, of any
Debtor to the Secured Parties, including, without limitation, all obligations
under this Agreement, the Debentures, the Guarantee and any other instruments,
agreements or other documents



--------------------------------------------------------------------------------

executed and/or delivered in connection herewith or therewith, in each case,
whether now or hereafter existing, voluntary or involuntary, direct or indirect,
absolute or contingent, liquidated or unliquidated, whether or not jointly owed
with others, and whether or not from time to time decreased or extinguished and
later increased, created or incurred, and all or any portion of such obligations
or liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from any of the Secured Parties as a
preference, fraudulent transfer or otherwise as such obligations may be amended,
supplemented, converted, extended or modified from time to time. Without
limiting the generality of the foregoing, the term “Obligations” shall include,
without limitation: (i) principal of, and interest on the Debentures and the
loans extended pursuant thereto; (ii) any and all other fees, indemnities,
costs, obligations and liabilities of the Debtors from time to time under or in
connection with this Agreement, the Debentures, the Purchase Agreement, the
Guarantee and any other instruments, agreements or other documents executed
and/or delivered in connection herewith or therewith; and (iii) all amounts
(including but not limited to post-petition interest) in respect of the
foregoing that would be payable but for the fact that the obligations to pay
such amounts are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving any Debtor.

(j) “Organizational Documents” means with respect to any Debtor, the documents
by which such Debtor was organized (such as a certificate of incorporation,
certificate of limited partnership or articles of organization, and including,
without limitation, any certificates of designation for preferred stock or other
forms of preferred equity) and which relate to the internal governance of such
Debtor (such as bylaws, a partnership agreement or an operating, limited
liability or members agreement).

(k) “Permitted Liens” shall have the meaning ascribed to such term in the
Debentures.

(l) “Pledged Interests” shall have the meaning ascribed to such term in Section
4(j).

(m) “Pledged Securities” shall have the meaning ascribed to such term in Section
4(i).

(n) “UCC” means the Uniform Commercial Code of the State of New York and or any
other applicable law of any state or states which has jurisdiction with respect
to all, or any portion of, the Collateral or this Agreement, from time to time.
It is the intent of the parties that defined terms in the UCC should be
construed in their broadest sense so that the term “Collateral” will be
construed in its broadest sense. Accordingly if there are, from time to time,
changes to defined terms in the UCC that broaden the definitions, they are
incorporated herein and if existing definitions in the UCC are broader than the
amended definitions, the existing ones shall be controlling.



--------------------------------------------------------------------------------

2. Grant of Security Interest in Collateral. As an inducement for the Secured
Parties to extend the loans as evidenced by the Debentures and to secure the
complete and timely payment, performance and discharge in full, as the case may
be, of all of the Obligations, each Debtor hereby unconditionally and
irrevocably pledges, grants and hypothecates to the Agent, on behalf of the
Secured Parties, a security interest in and to, a lien upon and a right of
set-off against all of their respective right, title and interest of whatsoever
kind and nature in and to, the Collateral (a “Security Interest” and,
collectively, the “Security Interests”).

3. Delivery of Certain Collateral. Contemporaneously or prior to the execution
of this Agreement, or at any time after the date hereof upon the acquisition or
possession by the Debtor, each Debtor shall deliver or cause to be delivered to
the Agent (a) any and all certificates and other instruments representing or
evidencing the Pledged Securities, and (b) any and all certificates and other
instruments or documents representing any of the other Collateral (other than
checks to be deposited in the ordinary course of business) or which require or
permit possession by the Agent to perfect its Security Interest therein, with a
value in excess of $100,000 individually or $500,000 in the aggregate, in each
case, to the extent delivery of the Collateral is required for “control” within
the meaning of Section 9-104 of the UCC, and in each case, together with all
Necessary Endorsements. The Debtors are, contemporaneously with the execution
hereof, delivering to Agent, or have previously delivered to Agent, a true and
correct copy of each Organizational Document governing any of the Pledged
Securities.

4. Representations, Warranties, Covenants and Agreements of the Debtors. Except
as set forth under the corresponding section of the disclosure schedules
delivered to the Secured Parties concurrently herewith (the “Disclosure
Schedules”), which Disclosure Schedules shall be deemed a part hereof, each
Debtor represents and warrants on the date hereof to, and covenants and agrees
with, the Secured Parties as follows:

(a) Each Debtor has the requisite corporate, partnership, limited liability
company or other power and authority to enter into this Agreement and otherwise
to carry out its obligations hereunder. The execution, delivery and performance
by each Debtor of this Agreement and the filings contemplated therein have been
duly authorized by all necessary corporate action on the part of such Debtor and
no further action is required by such Debtor. This Agreement has been duly
executed by each Debtor. This Agreement constitutes the legal, valid and binding
obligation of each Debtor, enforceable against each Debtor in accordance with
its terms except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization and similar laws of general application relating to
or affecting the rights and remedies of creditors and by general principles of
equity.

(b) The Debtors have no place of business or offices where their respective
books of account and records are kept (other than temporarily at the offices of
its attorneys or accountants) or places where Collateral is stored or located,
except as set forth on Schedule A attached hereto (other than Collateral in
transit between locations, out for repair or refurbishment, or which consists of
laptops or other equipment used by an employee of a Debtor in the ordinary
course of business, or which does not exceed



--------------------------------------------------------------------------------

$250,000 in the aggregate). Except as specifically set forth on Schedule A, each
Debtor is the record owner of the real property where such Collateral is
located, and there exist no mortgages or other liens on any such real property
except for Permitted Liens. Except as disclosed on Schedule A, none of such
Collateral (other than Collateral in transit between locations, out for repair
or refurbishment, or which consists of laptops or other equipment used by an
employee of a Debtor in the ordinary course of business, or which does not
exceed $250,000 in the aggregate) is in the possession of any consignee, bailee,
warehouseman, agent or processor.

(c) Except for Permitted Liens and except as set forth on Schedule B attached
hereto, the Debtors are the sole owner of the Collateral, free and clear of any
liens, security interests, encumbrances, rights or claims, and are fully
authorized to grant the Security Interests. Except as set forth on Schedule C
attached hereto, there is not on file in any governmental or regulatory
authority, agency or recording office an effective financing statement, security
agreement or transfer or any notice of any of the foregoing (other than those
that will be filed in favor of the Secured Parties pursuant to this Agreement)
covering or affecting any of the Collateral. Except as set forth on Schedule C
attached hereto and except pursuant to this Agreement, as long as this Agreement
shall be in effect, the Debtors shall not knowingly permit to be on file in any
such office or agency any other financing statement or other document or
instrument (except (i) in connection with Permitted Liens or (ii) to the extent
filed or recorded in favor of the Secured Parties pursuant to the terms of this
Agreement).

(d) No written claim has been received that any Collateral or any Debtor’s use
of any Collateral violates the rights of any third party. To the knowledge of
the Debtors, there has been no adverse decision to any Debtor’s claim of
ownership rights in or exclusive rights to use the Collateral in any
jurisdiction or to any Debtor’s right to keep and maintain such Collateral in
full force and effect, and to the knowledge of the Debtors, there is no
proceeding involving said rights pending or, to the best knowledge of any
Debtor, threatened before any court, judicial body, administrative or regulatory
agency, arbitrator or other governmental authority.

(e) Each Debtor shall at all times maintain its books of account and records
relating to the Collateral at its principal place of business and its Collateral
at the locations set forth on Schedule A attached hereto, except for Collateral
in transit, in temporary possession of an employee, absent for repair,
refurbishment or other bona fide business reason, or which does not exceed
$250,000 in the aggregate, and may not relocate such books of account and
records or tangible Collateral unless it delivers to the Secured Parties at
least 7 days prior to such relocation (i) written notice of such relocation and
the new location thereof (which must be within the United States) and (ii) prior
to or contemporaneously therewith takes all actions reasonably requested by the
Agent to maintain a valid and continuing perfected first priority lien in the
Collateral, subject to Permitted Liens.



--------------------------------------------------------------------------------

(f) This Agreement creates in favor of the Agent, on behalf of the Secured
Parties, a valid security interest in the Collateral, subject only to Permitted
Liens , securing the payment and performance of the Obligations. Upon making the
filings described in the immediately following paragraph, all security interests
created hereunder in any Collateral which may be perfected by filing Uniform
Commercial Code financing statements shall have been duly perfected. Except for
the filing of the Uniform Commercial Code financing statements referred to in
the immediately following paragraph, the recordation of the Intellectual
Property Security Agreement (as defined in Section 4(p) hereof) with respect to
copyrights and copyright applications in the United States Copyright Office
referred to in paragraph (hh), the execution by all applicable parties and
delivery of deposit account control agreements satisfying the requirements of
Section 9-104(a)(2) of the UCC with respect to each deposit account of the
Debtors, and the delivery of the certificates and other instruments provided in
Section 3, no action is necessary on the date hereof to create, perfect or
protect the security interests in the United States-based Collateral created
hereunder. Without limiting the generality of the foregoing, except for the
filing of said financing statements, the recordation of said Intellectual
Property Security Agreement, and the execution and delivery of said deposit
account control agreements, no consent of any third parties and no
authorization, approval or other action by, and no notice to or filing with, any
governmental authority or regulatory body is required for (i) the execution,
delivery and performance of this Agreement, (ii) the creation or perfection of
the Security Interests created hereunder in the United States-based Collateral
or (iii) the enforcement of the rights of the Agent and the Secured Parties
hereunder, except for those consents and approvals which have already been
obtained.

(g) Each Debtor hereby authorizes the Agent to file one or more financing
statements (at the expense of the Debtor) under the UCC necessary or reasonably
desirable to perfect the Security Interests granted herein, in each case with
the proper filing and recording agencies in any jurisdiction deemed proper by
it.

(h) The execution, delivery and performance of this Agreement by the Debtors
does not (i) violate any of the provisions of any Organizational Documents of
any Debtor or any judgment, decree, order or award of any court, governmental
body or arbitrator or any applicable law, rule or regulation applicable to any
Debtor or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any material agreement, credit
facility, debt or other instrument (evidencing any Debtor’s debt or otherwise.
If any, all required consents (including, without limitation, from stockholders
or creditors of any Debtor) necessary for any Debtor to enter into and perform
its obligations hereunder have been obtained.

(i) The capital stock and other equity interests listed on Schedule H hereto
(the “Pledged Securities”) represent all of the capital stock and other equity
interests of the Guarantors, and represent all capital stock and other equity
interests owned, directly



--------------------------------------------------------------------------------

or indirectly, by any Debtor, provided that Pledged Securities shall not include
any Excluded Pledged Securities or voting stock of any CFC in excess of sixty
five percent (65%) of such voting stock. All of the Pledged Securities are
validly issued, fully paid and nonassessable, and the Company is the legal and
beneficial owner of the Pledged Securities, free and clear of any lien, security
interest or other encumbrance except for the security interests created by this
Agreement and other Permitted Liens. “Excluded Pledged Securities” shall mean
any capital stock or other equity interests owned, directly or indirectly, by
any Debtor in Allenex (as defined in the Debentures).

(j) The ownership and other equity interests in partnerships and limited
liability companies (if any) included in the Collateral (the “Pledged
Interests”) by their express terms do not provide that they are securities
governed by Article 8 of the UCC and are not held in a securities account or by
any financial intermediary.

(k) Except for Permitted Liens, each Debtor shall at all times take such actions
as the Agent may reasonably request to maintain the liens and Security Interests
provided for hereunder as valid and perfected first priority liens and security
interests in the Collateral in favor of the Agent, on behalf of the Secured
Parties, until this Agreement and the Security Interest hereunder shall be
terminated pursuant to Section 14 hereof. Each Debtor hereby agrees to use
reasonable best efforts to defend the same against the claims of any and all
persons and entities. Each Debtor shall safeguard and protect all Collateral for
the account of the Agent on behalf of Secured Parties. Without limiting the
generality of the foregoing, each Debtor shall pay all fees, taxes and other
amounts necessary to maintain the Collateral and the Security Interests
hereunder (other than those fees and taxes that are being contested in good
faith by appropriate proceedings for which adequate reserves have been provided
in accordance with GAAP), and each Debtor shall obtain and furnish to the Agent
from time to time, upon demand, such releases and/or subordinations of claims
and liens which may be required to maintain the priority of the Security
Interests hereunder.

(l) No Debtor will transfer, pledge, hypothecate, encumber, license, sell or
otherwise dispose of any of the Collateral (except for non-exclusive licenses
granted by a Debtor in its ordinary course of business and sales of inventory or
obsolete or worn-out items by a Debtor in its ordinary course of business and
otherwise in accordance with the terms of the Debentures) without the prior
written consent of the Agent (or, in the event that the Agent no longer holds
any Debentures, the prior written consent of the Majority in Interest), such
consent not to be unreasonably withheld, conditioned or delayed.

(m) Each Debtor shall keep and preserve its equipment, inventory and other
tangible Collateral in good condition, repair and order (except for normal wear
and tear and Collateral that has become obsolete in the business judgment of the
applicable Debtor) and shall not operate or locate any such Collateral (or cause
to be operated or located) in any area excluded from insurance coverage.



--------------------------------------------------------------------------------

(n) Each Debtor shall maintain with financially sound and reputable insurers,
insurance with respect to the Collateral, including Collateral hereafter
acquired, against loss or damage of the kinds and in the amounts customarily
insured against by entities of established reputation having similar properties
similarly situated and in such amounts as are customarily carried under similar
circumstances by other such entities and otherwise as is prudent for entities
engaged in similar businesses. Each Debtor shall cause each insurance policy
issued in connection herewith to provide, and shall provide evidence reasonably
satisfactory to the Agent in its sole discretion demonstrating, that (a) the
Agent will be named as lender loss payee and additional insured under each such
insurance policy; (b) if such insurance be proposed to be cancelled or
materially changed for any reason whatsoever, such insurer will promptly notify
the Agent and such cancellation or change shall not be effective as to the Agent
for at least thirty (30) days after receipt by the Agent of such notice, unless
the effect of such change is to extend or increase coverage under the policy;
and (c) the Agent will have the right (but no obligation) at its election to
remedy any default in the payment of premiums within thirty (30) days of notice
from the insurer of such default. If no Event of Default (as defined in the
Debentures) exists and if the proceeds arising out of any claim or series of
related claims do not exceed $250,000, loss payments in each instance will be
applied by the applicable Debtor to the repair and/or replacement of property
with respect to which the loss was incurred to the extent reasonably feasible,
and any loss payments or the balance thereof remaining, to the extent not so
applied, shall be payable to the applicable Debtor; provided, however, that
payments received by any Debtor after an Event of Default occurs and is
continuing or in excess of $250,000 for any occurrence or series of related
occurrences shall be paid to the Agent on behalf of the Secured Parties and, if
received by such Debtor, shall be held in trust for the Secured Parties and
immediately paid over to the Agent unless otherwise directed in writing by the
Agent. Copies of such policies or the related certificates, in each case, naming
the Agent as lender loss payee and additional insured shall be delivered to the
Agent at least annually and at the time any new policy of insurance is issued.

(o) Each Debtor shall, within ten (10) days of obtaining knowledge thereof,
advise the Secured Parties promptly, in sufficient detail, of any material
adverse change in the Collateral, and of the occurrence of any event which would
have a material adverse effect on the value of the Collateral or on the Agent’s
security interest therein.

(p) Each Debtor shall promptly execute and deliver to the Agent such further
deeds, mortgages, assignments, security agreements, financing statements or
other instruments, documents, certificates and assurances and take such further
action as the Agent may from time to time reasonably request and may in its
reasonable discretion deem necessary to perfect, protect or enforce the Agent’s
security interest in the Collateral including, without limitation, if
applicable, the execution and delivery of a separate security agreement with
respect to each Debtor’s Intellectual Property (“Intellectual Property Security
Agreement”) in which the Agent, on behalf of the Secured Parties, have been
granted a security interest hereunder, substantially in a form reasonably
acceptable to the Agent, which Intellectual Property Security Agreement,



--------------------------------------------------------------------------------

other than as stated therein, shall be subject to all of the terms and
conditions hereof. Each Debtor hereby further authorizes the Agent to file with
the United States Patent and Trademark Office and the United States Copyright
Office (and any successor office and any similar office in any United States
state or other country) this Agreement, the Intellectual Property Security
Agreement, and other documents for the purpose of perfecting, confirming,
continuing, enforcing or protecting the security interest granted by such Debtor
hereunder, without the signature of such Debtor where permitted by law, and
naming such Debtor as debtor, and the Agent as secured party.

(q) Each Debtor shall permit the Agent and its representatives and agents to
inspect the Collateral during normal business hours and upon reasonable prior
notice, and to make copies of records pertaining to the Collateral as may be
reasonably requested by the Agent from time to time.

(r) Each Debtor shall take all steps reasonably necessary to diligently pursue
and seek to preserve, enforce and collect any material rights, claims, causes of
action (to the extent that such Debtor determines in its commercially reasonable
discretion that the pursuit of such right, claim or cause of action is
beneficial to such Debtor) and accounts receivable in respect of the Collateral.

(s) Each Debtor shall promptly notify the Secured Parties in sufficient detail
upon becoming aware of any attachment, garnishment, execution or other legal
process levied against a material portion of the Collateral and of any other
information received by such Debtor that may materially affect the value of the
Collateral, the Security Interest or the rights and remedies of the Agent or the
Secured Parties hereunder.

(t) All information heretofore, herein or hereafter supplied to the Secured
Parties by or on behalf of any Debtor with respect to the Collateral is accurate
and complete in all material respects as of the date furnished.

(u) Each Debtor was organized and remains organized solely under the laws of the
state set forth next to such Debtor’s name in Schedule D attached hereto, which
Schedule D sets forth each Debtor’s actual legal name and organizational
identification number or, if any Debtor does not have an organizational
identification number, states that one does not exist. The Debtors shall at all
times preserve and keep in full force and effect their respective valid
existence and good standing and any licenses, franchises or similar rights
material to its business. No Debtor will (i) change its name, type of
organization, jurisdiction of organization, organizational identification number
(if it has one), legal or corporate structure, or identity, (ii) add any new
fictitious name or D/B/A or (iii) relocate its chief executive office to a new
location unless it provides at least fifteen (15) days prior written notice to
the Secured Parties of such change. At the time of such written notification or
contemporaneously with such relocation, such Debtor shall take any further
action requested by the Agent reasonably necessary to perfect and continue the
perfection of the Security Interests granted and evidenced by this Agreement.



--------------------------------------------------------------------------------

(v) Except in the ordinary course of business, no Debtor may consign any of its
inventory or sell any of its inventory on bill and hold, sale or return, sale on
approval, or other conditional terms of sale without the consent of the Agent
which shall not be unreasonably withheld.

(w) (i) no Debtor has any trade names except as set forth on Schedule E attached
hereto; (ii) no Debtor has used any name other than that stated in the preamble
hereto or as set forth on Schedule E for the preceding five years; and (iii) no
entity has merged into any Debtor or been acquired by any Debtor within the past
five years of the date hereof except as set forth on Schedule E.

(x) Each Debtor, in its capacity as issuer, hereby agrees to comply with any and
all orders and instructions of Agent regarding the Pledged Interests consistent
with the terms of this Agreement without the further consent of any Debtor as
contemplated by Section 8-106 (or any successor section) of the UCC. Further,
each Debtor agrees that it shall not enter into a similar agreement with respect
to the Pledged Interests (or one that would confer “control” within the meaning
of Article 8 of the UCC) with any other person or entity.

(y) Each Debtor shall promptly inform the Agent of the acquisition of any
chattel paper and upon the Agent’s reasonable request, each Debtor shall cause
all tangible chattel paper constituting Collateral in excess of $250,000 to be
delivered to the Agent, or, if such delivery is not possible, then to cause such
tangible chattel paper to contain a legend noting that it is subject to the
security interest created by this Agreement. To the extent that any Collateral
consists of electronic chattel paper, the applicable Debtor shall cause the
underlying chattel paper to be marked and maintained in accordance with
Section 9-105 of the UCC (or successor section thereto).

(z) If there is any investment property or deposit accounts included as
Collateral that can be perfected by “control” through a deposit account control
agreement, the applicable Debtor shall cause such a deposit account control
agreement, in form and substance in each case reasonably satisfactory to the
Agent, to be entered into in accordance with the terms of the Debentures.

(aa) To the extent that any Collateral consists of letter-of-credit rights with
a value exceeding $250,000, the applicable Debtor shall cause the issuer of each
underlying letter of credit to consent to an assignment of the proceeds thereof
to the Secured Parties.

(bb) To the extent that any Collateral is in the possession of any third party
(other than Collateral in transit, in possession of an officer or employee, in
possession of a third party for repair, refurbishment or other bona fide
business reason, or which does not exceed $250,000 in the aggregate), the
applicable Debtor shall join with the Agent in notifying such third party of the
Secured Parties’ security interest in such Collateral and shall use its best
efforts to obtain an acknowledgement and agreement from such third party with
respect to the Collateral, in form and substance reasonably satisfactory to the
Agent.



--------------------------------------------------------------------------------

(cc) If any Debtor shall at any time knowingly hold or acquire a commercial tort
claim in an amount reasonably likely to be in excess of $250,000, such Debtor
shall promptly notify the Agent in a writing signed by such Debtor of the
particulars thereof and grant to the Agent, on behalf of the Secured Parties, in
such writing a security interest therein and in the proceeds thereof, all upon
the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Agent.

(dd) Following the date hereof, each Debtor shall cause each new subsidiary of
such Debtor to become a party hereto (an “Additional Debtor”) ten (10) days of
the acquisition or formation of such new subsidiary by executing and delivering
an Additional Debtor Joinder in substantially the form of Annex A attached
hereto; provided, however, the foregoing shall not apply with respect to any new
subsidiary of Allenex and such new subsidiary of Allenex would be prohibited
from becoming a party to this Agreement pursuant to the terms of Allenex’s
Credit Facility with Danske Bank A/S. Concurrent therewith, the Additional
Debtor shall deliver replacement schedules for, or supplements to all other
Schedules to (or referred to in) this Agreement, as applicable, which
replacement schedules shall supersede, or supplements shall modify, the
Schedules then in effect. The Additional Debtor shall also deliver such opinions
of counsel, authorizing resolutions, good standing certificates, incumbency
certificates, organizational documents and other information and documentation
as the Agent may reasonably request. Upon delivery of the foregoing to the
Agent, the Additional Debtor shall be and become a party to this Agreement with
the same rights and obligations as the Debtors, for all purposes hereof as fully
and to the same extent as if it were an original signatory hereto and shall be
deemed to have made the representations, warranties and covenants set forth
herein as of the date of execution and delivery of such Additional Debtor
Joinder, and all references herein to the “Debtors” shall be deemed to include
each Additional Debtor.

(ee) Each Debtor shall be entitled to exercise all voting and/or consensual
rights and powers inuring to an owner of the Pledged Securities and any part
thereof for all purposes not inconsistent with the terms of this Agreement or
any other Transaction Document.

(ff) Each Debtor shall register the pledge of the applicable Pledged Securities
on the books of such Debtor. Each Debtor shall notify each issuer of Pledged
Securities to register the pledge of the applicable Pledged Securities in the
name of the Secured Parties on the books of such issuer. Further, except with
respect to certificated securities delivered to the Agent, the applicable Debtor
shall deliver to Agent an acknowledgement of pledge (which, where appropriate,
shall comply with the requirements of the relevant UCC with respect to
perfection by registration) signed by the issuer of the applicable Pledged
Securities, which acknowledgement shall confirm that: (a) it has registered the
pledge on its books and records; and (b) at any time directed by Agent during
the



--------------------------------------------------------------------------------

continuation of an Event of Default, such issuer will transfer the record
ownership of such Pledged Securities into the name of any designee of Agent,
will take such steps as may be necessary to effect the transfer, and will comply
with all other instructions of Agent regarding such Pledged Securities without
the further consent of the applicable Debtor.

(gg) In the event that, upon an occurrence and during the continuation of an
Event of Default, Agent shall sell all or any of the Pledged Securities to
another party or parties (herein called the “Transferee”) or shall purchase or
retain all or any of the Pledged Securities, each Debtor shall, to the extent
applicable: (i) deliver to Agent or the Transferee, as the case may be, the
articles of incorporation, bylaws, minute books, stock certificate books,
corporate seals, deeds, leases, indentures, agreements, evidences of
indebtedness, books of account, financial records and all other Organizational
Documents and records of the Debtors and their direct and indirect subsidiaries;
(ii) use its best efforts to obtain resignations of the persons then serving as
officers and directors of the Debtors and their direct and indirect
subsidiaries, if so requested; and (iii) use its best efforts to obtain any
approvals that are required by any governmental or regulatory body in order to
permit the sale of the Pledged Securities to the Transferee or the purchase or
retention of the Pledged Securities by Agent and allow the Transferee or Agent
to continue the business of the Debtors and their direct and indirect
subsidiaries.

(hh) Without limiting the generality of the other obligations of the Debtors
hereunder, each Debtor shall promptly (i) provide any requested documents and
information and carry out any actions reasonably requested in connection with
recording of the security interest contemplated hereby with respect to all
Intellectual Property at the United States Copyright Office or United States
Patent and Trademark Office, and (ii) give the Agent notice whenever it acquires
(whether absolutely or by exclusive license) or creates any additional material
Intellectual Property that is subject to an application or registration at the
United States Patent and Trademark Office or the United States Copyright Office.

(ii) Each Debtor will from time to time, at the joint and several expense of the
Debtors, promptly execute and deliver all such further instruments and
documents, and take all such further action as may be necessary or reasonably
desirable, or as the Agent may reasonably request, in order to perfect and
protect any security interest granted or purported to be granted hereby or to
enable the Agent, for the benefit of the Secured Parties, to exercise and
enforce the rights and remedies hereunder and with respect to any Collateral or
to otherwise carry out the purposes of this Agreement.

(jj) As of the date hereof, Schedule F attached hereto lists all of the patents,
patent applications, material trademarks, trademark applications, registered
copyrights, and domain names owned by any of the Debtors as of the date hereof.
As of the date hereof, Schedule F lists all material licenses in favor of any
Debtor for the use of any patents, trademarks, copyrights and domain names as of
the date hereof. All material patents of the Debtors have been duly recorded at
the United States Patent and Trademark Office.



--------------------------------------------------------------------------------

(kk) As of the date hereof, except as set forth on Schedule G attached hereto,
none of the account debtors or other persons or entities obligated on any of the
Collateral is a governmental authority covered by the Federal Assignment of
Claims Act or any similar federal, state or local statute or rule in respect of
such Collateral. Each Debtor shall promptly provide written notice to the Agent
of any and all accounts which arise out of contracts with any governmental
authority and, to the extent necessary to perfect or continue the perfected
status of the Security Interests in such accounts and proceeds thereof, shall
execute and deliver to the Agent an assignment of claims for such accounts and
cooperate with the Agent in taking any other steps required, in its reasonable
judgment, under the Federal Assignment of Claims Act or any similar federal,
state or local statute or rule to perfect or continue the perfected status of
the Security Interests in such accounts and proceeds thereof.

(ll) Until the Obligations shall have been paid in full, each Debtor covenants
that it shall promptly, in no event later than ten (10) days following the
formation or acquisition thereof, direct any direct or indirect subsidiary of
such Debtor formed or acquired after the date hereof enter into a subsidiary
guarantee acceptable to Agent in form and substance; provided that the foregoing
shall not apply with respect to any new subsidiary of Allenex and such new
subsidiary of Allenex would be prohibited from entering into a subsidiary
guarantee pursuant to the terms of Allenex’s credit facility to Danske Bank A/S.

(mm) To the extent not prohibited by applicable law, Debtors shall use
commercially reasonable efforts to ensure that any contract entered into after
the date hereof by any Debtor is not an Excluded Contract.

5. Effect of Pledge on Certain Rights. If any of the Collateral subject to this
Agreement consists of nonvoting equity or ownership interests (regardless of
class, designation, preference or rights) that may be converted into voting
equity or ownership interests upon the occurrence of certain events (including,
without limitation, upon the transfer of all or any of the other stock or assets
of the issuer), it is agreed that the pledge of such equity or ownership
interests pursuant to this Agreement or the enforcement of any of Agent’s rights
hereunder shall not be deemed to be the type of event which would trigger such
conversion rights notwithstanding any provisions in the Organizational Documents
or agreements to which any Debtor is subject or to which any Debtor is party.

6. Defaults. The following events shall be “Events of Default” under this
Agreement:

(a) The occurrence of an Event of Default (as defined in the Debentures) under
the Debentures; and

(b) The failure by any Debtor to observe or perform any of its covenants or
agreements hereunder (other than a failure which would otherwise constitute a
default under this Section 6), subject to any applicable grace period set forth
in section 7(a)(iv) of the Debentures.



--------------------------------------------------------------------------------

7. Duty To Hold In Trust.

(a) Upon the occurrence and during the continuation of any Event of Default,
each Debtor shall, upon receipt of any revenue, income, dividend, interest or
other sums subject to the Security Interests, whether payable pursuant to the
Debentures or otherwise, or of any check, draft, note, trade acceptance or other
instrument evidencing an obligation to pay any such sum, hold the same in trust
for the Agent for the benefit of the Secured Parties and shall promptly endorse
and transfer any such sums or instruments, or both, to the Agent for the benefit
of the Secured Parties pro-rata in proportion to their respective then-currently
outstanding principal amount of Debentures for application to the satisfaction
of the Obligations (and if any Debenture is not outstanding, pro-rata in
proportion to the initial purchases of the remaining Debentures).

(b) If any Debtor shall become entitled to receive or shall receive any
securities or other property (including, without limitation, shares of Pledged
Securities or instruments representing Pledged Securities acquired after the
date hereof, or any options, warrants, rights or other similar property or
certificates representing a dividend, or any distribution in connection with any
recapitalization, reclassification or increase or reduction of capital, or
issued in connection with any reorganization of such Debtor or any of its direct
or indirect subsidiaries) in respect of the Pledged Securities (whether as an
addition to, in substitution of, or in exchange for, such Pledged Securities or
otherwise), such Debtor agrees to (i) accept the same as the agent of the
Secured Parties; (ii) hold the same in trust for the Agent for the benefit of
the Secured Parties; and (iii) to deliver any and all certificates or
instruments evidencing the same to Agent on or before the close of business on
the fifth Business Day following the receipt thereof by such Debtor, in the
exact form received together with the Necessary Endorsements, to be held by
Agent subject to the terms of this Agreement as Collateral.

8. Rights and Remedies Upon Default.

(a) Upon the occurrence of and during the continuation of any Event of Default,
the Agent, for the benefit of the Secured Parties, shall have the right to
exercise all of the remedies conferred hereunder and under the Debentures, and
the Agent shall have all the rights and remedies of a secured party under the
UCC. Without limitation, the Agent, for the benefit of the Secured Parties,
shall have the following rights and powers:

(i) The Agent shall have the right to take possession of the Collateral and, for
that purpose, enter, with the aid and assistance of any person, any premises



--------------------------------------------------------------------------------

where the Collateral, or any part thereof, is or may be placed and remove the
same, and each Debtor shall assemble the Collateral and make it available to the
Agent at places which the Agent shall reasonably select, whether at such
Debtor’s premises or elsewhere, and make available to the Agent, without rent,
all of such Debtor’s respective premises and facilities for the purpose of the
Agent taking possession of, removing or putting the Collateral in saleable or
disposable form.

(ii) Upon notice to the Debtors by Agent, all rights of each Debtor to exercise
the voting and other consensual rights which it would otherwise be entitled to
exercise and all rights of each Debtor to receive the dividends and interest
which it would otherwise be authorized to receive and retain, shall cease. Upon
such notice, Agent shall have the right to receive, for the benefit of the
Secured Parties, any interest, cash dividends or other payments on the
Collateral and, at the option of Agent, to exercise in such Agent’s discretion
all voting rights pertaining thereto. Without limiting the generality of the
foregoing, Agent shall have the right (but not the obligation) to exercise all
rights with respect to the Collateral as if it were the sole and absolute owner
thereof, including, without limitation, to vote and/or to exchange, at its sole
discretion, any or all of the Collateral in connection with a merger,
reorganization, consolidation, recapitalization or other readjustment concerning
or involving the Collateral or any Debtor or any of its direct or indirect
subsidiaries.

(iii) The Agent shall have the right to operate the business of each Debtor
using the Collateral and shall have the right to assign, sell, lease or
otherwise dispose of and deliver all or any part of the Collateral, at public or
private sale or otherwise, either with or without special conditions or
stipulations, for cash or on credit or for future delivery, in such parcel or
parcels and at such time or times and at such place or places, and upon such
terms and conditions as the Agent may deem commercially reasonable, all without
(except as shall be required by applicable statute and cannot be waived)
advertisement or demand upon or notice to any Debtor or right of redemption of a
Debtor, which are hereby expressly waived. Upon each such sale, lease,
assignment or other transfer of Collateral, the Agent, for the benefit of the
Secured Parties, may, unless prohibited by applicable law which cannot be
waived, purchase all or any part of the Collateral being sold, free from and
discharged of all trusts, claims, right of redemption and equities of any
Debtor, which are hereby waived and released. The Agent may adjourn any public
or private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.

(iv) The Agent shall have the right (but not the obligation) to notify any
account debtors and any obligors under instruments or accounts to make payments
directly to the Agent, on behalf of the Secured Parties, and to enforce the
Debtors’ rights against such account debtors and obligors.



--------------------------------------------------------------------------------

(v) The Agent, for the benefit of the Secured Parties, may (but is not obligated
to) direct any financial intermediary or any other person or entity holding any
investment property to transfer the same to the Agent, on behalf of the Secured
Parties, or its designee.

(vi) The Agent may (but is not obligated to) transfer any or all Intellectual
Property pledged as Collateral and registered in the name of any Debtor at the
United States Patent and Trademark Office and/or Copyright Office into the name
of the Secured Parties or any designee or any purchaser of any Collateral.

(b) The Agent shall comply with any applicable law in connection with a
disposition of Collateral and such compliance will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.
The Agent may sell the Collateral without giving any warranties and may
specifically disclaim such warranties. If the Agent sells any of the Collateral
on credit, the Debtors will only be credited with payments actually made by the
purchaser. In addition, each Debtor waives any and all rights that it may have
to a judicial hearing in advance of the enforcement of any of the Agent’s rights
and remedies hereunder, including, without limitation, its right following an
Event of Default to take immediate possession of the Collateral and to exercise
its rights and remedies with respect thereto.

(c) For the purpose of enabling the Agent to further exercise rights and
remedies under this Section 8 or elsewhere provided by agreement or applicable
law, each Debtor hereby grants to the Agent, for the benefit of the Agent and
the Secured Parties, a nonexclusive license (exercisable without payment of
royalty or other compensation to such Debtor, such license to be irrevocable
during the term hereof) to use, license or sublicense, in all cases solely
following the occurrence and during the continuation of an Event of Default, any
Intellectual Property included among the Collateral, and including in such
license access to all media in which any of the licensed items may be recorded
or stored and to all computer software and programs used for the compilation or
printout thereof.

9. Applications of Proceeds. The proceeds of any such sale, lease or other
disposition of the Collateral hereunder or from payments made on account of any
insurance policy insuring any portion of the Collateral shall be applied first,
to the expenses of retaking, holding, storing, processing and preparing for
sale, selling, and the like (including, without limitation, any taxes, fees and
other costs incurred in connection therewith) of the Collateral, to the
reasonable, actual and documented attorneys’ fees and out-of-pocket expenses
incurred by the Agent in enforcing the Secured Parties’ rights hereunder and in
connection with collecting, storing and disposing of the Collateral, and then to
satisfaction of the Obligations pro rata among the Secured Parties (based on
then-outstanding principal amounts of Debentures at the time of any such
determination), and to the payment of any other amounts required by applicable
law, after which the Secured Parties shall pay to the applicable Debtor any
surplus proceeds. If, upon the sale, license or other disposition of the
Collateral, the proceeds thereof are insufficient to pay all amounts to which
the Secured Parties are legally entitled, the Debtors will be liable for the



--------------------------------------------------------------------------------

deficiency, together with interest thereon, at the Applicable Interest Rate, and
the reasonable, actual and documented fees of any attorneys employed by the
Secured Parties to collect such deficiency. To the extent permitted by
applicable law, each Debtor waives all claims, damages and demands against the
Secured Parties arising out of the repossession, removal, retention or sale of
the Collateral, unless due solely to the gross negligence or willful misconduct
of the Secured Parties as determined by a final judgment (not subject to further
appeal) of a court of competent jurisdiction.

10. Securities Law Provision. Each Debtor recognizes that Agent may be limited
in its ability to effect a sale to the public of all or part of the Pledged
Securities by reason of certain prohibitions in the Securities Act of 1933, as
amended, or other federal or state securities laws (collectively, the
“Securities Laws”), and may be compelled to resort to one or more sales to a
restricted group of purchasers who may be required to agree to acquire the
Pledged Securities for their own account, for investment and not with a view to
the distribution or resale thereof. Each Debtor agrees that sales so made may be
at prices and on terms less favorable than if the Pledged Securities were sold
to the public, and that Agent has no obligation to delay the sale of any Pledged
Securities for the period of time necessary to register the Pledged Securities
for sale to the public under the Securities Laws. Each Debtor shall cooperate
with Agent in its attempt to satisfy any requirements under the Securities Laws
(including, without limitation, registration thereunder if requested by Agent)
applicable to the sale of the Pledged Securities by Agent.

11. Costs and Expenses. The Debtors shall pay all other claims and charges which
in the reasonable opinion of the Agent is reasonably likely to materially
prejudice, imperil or otherwise affect the Collateral or the Security Interests
therein. The Debtors will also, upon demand, pay to the Agent the amount of any
and all reasonable expenses, including the reasonable, actual and documented
fees and out-of-pocket expenses of one legal counsel and of any experts and
agents, which the Agent, for the benefit of the Secured Parties, may incur in
connection with the protection, satisfaction, foreclosure, collection or
enforcement of the Security Interest and the administration, continuance,
amendment or enforcement of this Agreement and pay to the Agent the amount of
any and all reasonable expenses, including the reasonable, actual and documented
fees and out-of-pocket expenses of its counsel and of any experts and agents,
which the Agent, for the benefit of the Secured Parties, and the Secured Parties
may incur in connection with (i) the enforcement of this Agreement, (ii) the
custody or preservation of, or the sale of, collection from, or other
realization upon, any of the Collateral, or (iii) the exercise or enforcement of
any of the rights of the Secured Parties under the Debentures. Any invoiced fees
due and payable hereunder shall be added to the principal amount of the
Debentures and shall bear interest at the Applicable Interest Rate.

12. Responsibility for Collateral. The Debtors assume all liabilities and
responsibility in connection with all Collateral, and the Obligations shall in
no way be affected or diminished by reason of the loss, destruction, damage or
theft of any of the Collateral or its unavailability for any reason. Without
limiting the generality of the foregoing, (a) neither the Agent nor any Secured
Party (i) has any duty (either before or after an Event of Default) to collect
any amounts in respect of the Collateral or to preserve any rights relating to
the Collateral, or (ii) has any obligation to clean-up or otherwise prepare the
Collateral for sale, and (b) each Debtor shall remain obligated and liable under
each contract or agreement included in



--------------------------------------------------------------------------------

the Collateral to be observed or performed by such Debtor thereunder. Neither
the Agent nor any Secured Party shall have any obligation or liability under any
such contract or agreement by reason of or arising out of this Agreement or the
receipt by the Agent or any Secured Party of any payment relating to any of the
Collateral, nor shall the Agent or any Secured Party be obligated in any manner
to perform any of the obligations of any Debtor under or pursuant to any such
contract or agreement, to make inquiry as to the nature or sufficiency of any
payment received by the Agent or any Secured Party in respect of the Collateral
or as to the sufficiency of any performance by any party under any such contract
or agreement, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to the Agent or to which the Agent or any Secured Party may be entitled
at any time or times.

13. Security Interests Absolute. All rights of the Secured Parties and all
obligations of the Debtors hereunder, shall be absolute and unconditional,
irrespective of: (a) any lack of validity or enforceability of this Agreement,
the Debentures or any agreement entered into in connection with the foregoing,
or any portion hereof or thereof; (b) any change in the time, manner or place of
payment or performance of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Debentures or any other agreement entered into in connection with the
foregoing; (c) any exchange, release or nonperfection of any of the Collateral,
or any release or amendment or waiver of or consent to departure from any other
collateral for, or any guarantee, or any other security, for all or any of the
Obligations; (d) any action by the Secured Parties to obtain, adjust, settle and
cancel in their sole discretion any insurance claims or matters made or arising
in connection with the Collateral; or (e) any other circumstance which might
otherwise constitute any legal or equitable defense available to a Debtor, or a
discharge of all or any part of the Security Interests granted hereby. Until the
Obligations shall have been paid in full, the rights of the Secured Parties
shall continue even if the Obligations are barred for any reason, including,
without limitation, the running of the statute of limitations or bankruptcy of a
Debtor or any other person liable for any Obligations. Each Debtor expressly
waives presentment, protest, notice of protest, demand, notice of nonpayment and
demand for performance. In the event that at any time any transfer of any
Collateral or any payment received by the Secured Parties hereunder shall be
deemed by final order of a court of competent jurisdiction to have been a
voidable preference or fraudulent conveyance under the bankruptcy or insolvency
laws of the United States, or shall be deemed to be otherwise due to any party
other than the Secured Parties, then, in any such event, each Debtor’s
obligations hereunder shall survive cancellation of this Agreement, and shall
not be discharged or satisfied by any prior payment thereof and/or cancellation
of this Agreement, but shall remain a valid and binding obligation enforceable
in accordance with the terms and provisions hereof. Each Debtor waives all right
to require the Secured Parties to proceed against any other person or entity or
to apply any Collateral which the Secured Parties may hold at any time, or to
marshal assets, or to pursue any other remedy. Each Debtor waives any defense
arising by reason of the application of the statute of limitations to any
obligation secured hereby.

14. Term of Agreement. This Agreement and the Security Interests shall terminate
on the date on which all payments under the Debentures have been indefeasibly
paid in full and



--------------------------------------------------------------------------------

all other Obligations have been paid or discharged; provided, however, that all
indemnities of the Debtors contained in this Agreement (including, without
limitation, Annex B hereto) shall survive and remain operative and in full force
and effect regardless of the termination of this Agreement.

15. Power of Attorney; Further Assurances.

(a) Each Debtor authorizes the Agent, and does hereby make, constitute and
appoint the Agent and its officers, agents, successors or assigns with full
power of substitution, as such Debtor’s true and lawful attorney-in-fact, with
power, in the name of the Agent or such Debtor, to, after the occurrence and
during the continuance of an Event of Default, (i) endorse any note, checks,
drafts, money orders or other instruments of payment (including payments payable
under or in respect of any policy of insurance) in respect of the Collateral
that may come into possession of the Agent; (ii) to sign and endorse any
invoice, freight or express bill, bill of lading, storage or warehouse receipts,
drafts against debtors, assignments, verifications and notices in connection
with accounts, and other documents relating to the Collateral; (iii) to pay or
discharge taxes, liens, security interests or other encumbrances at any time
levied or placed on or threatened against the Collateral; (iv) to demand,
collect, receipt for, compromise, settle and sue for monies due in respect of
the Collateral; (v) to transfer any Intellectual Property pledged as Collateral
or provide licenses respecting any Intellectual Property pledged as Collateral;
and (vi) generally, at the option of the Agent, and at the expense of the
Debtors, at any time, or from time to time, to execute and deliver any and all
documents and instruments and to do all acts and things which the Agent deems
necessary to protect, preserve and realize upon the Collateral and the Security
Interests granted therein in order to effect the intent of this Agreement and
the Debentures all as fully and effectually as the Debtors might or could do,
and each Debtor hereby ratifies all that said attorney shall lawfully do or
cause to be done by virtue hereof. This power of attorney is coupled with an
interest and shall be irrevocable for the term of this Agreement and thereafter
as long as any of the Obligations shall be outstanding. The designation set
forth herein shall be deemed to amend and supersede any inconsistent provision
in the Organizational Documents or other documents or agreements to which any
Debtor is subject or to which any Debtor is a party. Without limiting the
generality of the foregoing, after the occurrence and during the continuance of
an Event of Default, the Agent is specifically authorized to execute and file
any applications for or instruments of transfer and assignment of any patents,
trademarks, copyrights or other Intellectual Property pledged as Collateral with
the United States Patent and Trademark Office and the United States Copyright
Office.

(b) On a continuing basis, each Debtor will take all such action as may
reasonably be deemed necessary or advisable, or as reasonably requested by the
Agent, to perfect the Security Interests granted hereunder and otherwise to
carry out the intent and purposes of this Agreement, or for assuring and
confirming to the Agent the grant or perfection of a perfected security interest
in all the Collateral under the UCC.



--------------------------------------------------------------------------------

16. Notices. All notices, requests, demands and other communications hereunder
shall be subject to the notice provision of the Purchase Agreement and sent to
the address of the applicable Purchaser and Company set forth therein, or, with
respect to the Agent, to the address set forth on Annex B hereto.

17. Other Security. To the extent that the Obligations are now or hereafter
secured by property other than the Collateral or by the guarantee, endorsement
or property of any other person, firm, corporation or other entity, then the
Agent shall have the right, in its sole discretion, to pursue, relinquish,
subordinate, modify or take any other action with respect thereto, without in
any way modifying or affecting any of the Secured Parties’ rights and remedies
hereunder.

18. Appointment of Agent. The Secured Parties hereby appoint JGB Collateral, LLC
to act as their agent for purposes of exercising any and all rights and remedies
of the Secured Parties hereunder and under the other Transaction Documents. The
Agent shall have the rights, responsibilities and immunities set forth in Annex
B hereto.

19. Termination of Security Interests; Release of Collateral.

(a) Upon termination of this Agreement in accordance with Section 14 hereof
(other than contingent indemnification obligations), the Security Interests
shall automatically terminate and all rights to the Collateral shall
automatically revert to the Debtors. Upon any such termination of the Security
Interests or release of such Collateral, the Agent will, at the expense of the
Debtors, execute and deliver to the Debtors such documents as the Debtors shall
reasonably request, but without recourse or warranty to the Agent, including but
not limited to written authorization to file termination statements to evidence
the termination of the Security Interests in such Collateral.

(b) The Agent and Secured Parties hereby agree that the Security Interests held
on any Collateral constituting property being sold, transferred or disposed of
in a disposition permitted hereunder or under the Debentures shall automatically
be released upon such sale, transfer or disposal permitted hereunder or under
the Debentures. Upon any such termination of the Security Interests or release
of such Collateral, the Agent will, at the expense of the Debtors, execute and
delivery to the Company such documents as the Debtors shall reasonably request,
but without recourse or warranty to the Agent, including but not limited to
written authorization to file termination statements to evidence the termination
of the Security Interests in such Collateral.

20. Miscellaneous.

(a) No course of dealing between the Debtors and the Secured Parties, nor any
failure to exercise, nor any delay in exercising, on the part of the Secured
Parties, any right, power or privilege hereunder or under the Debentures shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.



--------------------------------------------------------------------------------

(b) All of the rights and remedies of the Agent, on behalf of the Secured
Parties, with respect to the Collateral, whether established hereby or by the
Debentures or by any other agreements, instruments or documents or by law shall
be cumulative and may be exercised singly or concurrently.

(c) This Agreement, together with the exhibits and schedules hereto, contain the
entire understanding of the parties with respect to the subject matter hereof
and supersede all prior agreements and understandings, oral or written, with
respect to such matters, which the parties acknowledge have been merged into
this Agreement and the exhibits and schedules hereto. No provision of this
Agreement may be waived, modified, supplemented or amended except in a written
instrument signed, in the case of an amendment, by the Debtors and the Agent
(or, in the event that the Agent no longer holds any Debentures, in a written
instrument signed by the Debtors and the Majority in Interest), or, in the case
of a waiver, by the party against whom enforcement of any such waived provision
is sought.

(d) If any term, provision, covenant or restriction of this Agreement is held by
a court of competent jurisdiction to be invalid, illegal, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions set forth
herein shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, and the parties hereto shall use their commercially
reasonable efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(e) No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.

(f) This Agreement shall be binding upon and inure to the benefit of the parties
and their successors and permitted assigns. The Company and the Guarantors may
not assign this Agreement or any rights or obligations hereunder without the
prior written consent of each Secured Party and any assignment in contravention
herewith shall be null and void. Any Secured Party may assign any or all of its
rights under this Agreement to any Person to whom such Secured Party assigns or
transfers any Obligations, provided such transferee agrees in writing to be
bound, with respect to the transferred Obligations, by the provisions of this
Agreement that apply to the “Secured Parties”.



--------------------------------------------------------------------------------

(g) Each party shall take such further action and execute and deliver such
further documents as may be necessary or appropriate in order to carry out the
provisions and purposes of this Agreement.

(h) Except to the extent mandatorily governed by the jurisdiction or situs where
the Collateral is located, all questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Except to
the extent mandatorily governed by the jurisdiction or situs where the
Collateral is located, each party hereto agrees that all proceedings concerning
the interpretations, enforcement and defense of the transactions contemplated by
this Agreement and the Debentures (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York, Borough of Manhattan. Except to the
extent mandatorily governed by the jurisdiction or situs where the Collateral is
located, each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
Borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such proceeding is improper. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under the Purchase Agreement and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law. Each party hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
any and all right to trial by jury in any legal proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby.

(i) This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

(j) All Debtors shall jointly and severally be liable for the obligations of
each Debtor to the Secured Parties hereunder.

(k) Each Debtor shall indemnify, reimburse and hold harmless the Agent and the
Secured Parties and their respective partners, members, shareholders, officers,



--------------------------------------------------------------------------------

directors, employees and agents (and any other persons with other titles that
have similar functions) (collectively, “Indemnitees”) from and against any and
all losses, claims, liabilities, damages, penalties, suits, costs and expenses,
of any kind or nature, (including fees relating to the cost of investigating and
defending any of the foregoing) imposed on, incurred by or asserted against such
Indemnitee in any way related to or arising from or alleged to arise from this
Agreement or the Collateral, except any such losses, claims, liabilities,
damages, penalties, suits, costs and expenses which result from the gross
negligence or willful misconduct of the Indemnitee as determined by a final,
nonappealable decision of a court of competent jurisdiction. This
indemnification provision is in addition to, and not in limitation of, any other
indemnification provision in the Debentures, the Purchase Agreement or any other
agreement, instrument or other document executed or delivered in connection
herewith or therewith.

(l) Nothing in this Agreement shall be construed to subject Agent or any Secured
Party to liability as a partner in any Debtor or any if its direct or indirect
subsidiaries that is a partnership or as a member in any Debtor or any of its
direct or indirect subsidiaries that is a limited liability company, nor shall
Agent or any Secured Party be deemed to have assumed any obligations under any
partnership agreement or limited liability company agreement, as applicable, of
any such Debtor or any of its direct or indirect subsidiaries or otherwise,
unless and until any such Secured Party exercises its right to be substituted
for such Debtor as a partner or member, as applicable, pursuant hereto.

(m) To the extent that the grant of the security interest in the Collateral and
the enforcement of the terms hereof require the consent, approval or action of
any partner or member, as applicable, of any Debtor or any direct or indirect
subsidiary of any Debtor or compliance with any provisions of any of the
Organizational Documents, the Debtors hereby grant such consent and approval and
waive any such noncompliance with the terms of said documents.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed on the day and year first above written.

 

DEBTOR: CAREDX, INC. By:  

/s/ Charles Constanti

  Name: Charles Constanti   Title:   Chief Financial Officer and Secretary
AGENT: JGB COLLATERAL, LLC By:  

/s/ Brett Cohen

  Name: Brett Cohen   Title:   President

[SIGNATURE PAGE OF HOLDERS FOLLOWS]



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO CAREDX, INC.]

 

Name of Investing Entity:  

JGB (Cayman) Port Charlotte, Ltd.

 

Signature of Authorized Signatory of Investing entity:  

/s/ Brett Cohen

 

Name of Authorized Signatory:  

Brett Cohen

 

Title of Authorized Signatory:  

President

 

 

Name of Investing Entity:  

JGB Capital, LP

 

Signature of Authorized Signatory of Investing entity:  

/s/ Brett Cohen

 

Name of Authorized Signatory:  

Brett Cohen

 

Title of Authorized Signatory:  

President

 

 

Name of Investing Entity:  

JGB Partners, LP

 

Signature of Authorized Signatory of Investing entity:  

/s/ Brett Cohen

 

Name of Authorized Signatory:  

Brett Cohen

 

Title of Authorized Signatory:  

President

 